Citation Nr: 1143459	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When this case was before the Board in July 2010, the issues on appeal were entitlement to a compensable evaluation for right ear hearing loss and service connection for left ear hearing loss.  In that decision, the Board granted service connection for left ear hearing loss and remanded the issue of entitlement to a compensable evaluation for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The report of the Veteran's October 2010 VA audiological examination contains confusing information as to his speech recognition scores.  The examiner noted that Maryland CNC testing revealed speech recognition scores of 84 percent bilaterally.  However, the next line on the examination report was entitled "DESCRIPTION OF SPPECH RECOGNITION PERFORMANCE", and the examiner described speech recognition performance of "Good 92 - 80%" bilaterally.  No explanation of these numbers was provided, and it is unclear to the Board which of these numbers (84, 92 or 80) should be interpreted as the Maryland CNC speech recognition testing score for application under 38 C.F.R. §§ 3.385 and 4.85.  For this reason, the Board is returning the examination report on remand so that the examiner (or another qualified individual) can provide the needed information.  If no clarification can be provided, a further VA examination will be needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims file should be returned to the audiologist who conducted the October 2010 VA examination, or to another qualified individual if that audiologist is not available.  The reviewing individual should note that Maryland CNC testing revealed left ear speech recognition scores of 84 percent bilaterally, but, in the next section, the examiner described speech recognition performance of "Good 92 - 80%" bilaterally.  Accordingly, the reviewing individual should specify which of these three numbers truly represents the percentage impairment of speech recognition on the Maryland CNC speech recognition test.  If the examiner is unable to clarify this matter, then proceed to paragraph 2.  If clarification can be provided, proceed to paragraph 3.

2.  If, and only if, no clarification can be given as to the October 2010 VA speech recognition findings, the Veteran should be afforded another VA examination with an examiner who has reviewed the claims file.  This examination should include Maryland CNC speech recognition and pure tone threshold testing, and the examiner should address the functional effects of hearing loss on the Veteran's occupational functioning and daily activities.  All findings and conclusions must be supported by a complete rationale in a typewritten report.

3.  The appeal should then be readjudicated.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an appropriate period of time to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

